  Case 13-22068         Doc 57     Filed 10/09/18 Entered 10/09/18 09:58:55              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-22068
         Lawuana A Green

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/28/2013.

         2) The plan was confirmed on 08/20/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/07/2018, 05/01/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/20/2018.

         6) Number of months from filing to last payment: 63.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $21,210.00.

         10) Amount of unsecured claims discharged without payment: $215,971.54.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-22068        Doc 57       Filed 10/09/18 Entered 10/09/18 09:58:55                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $29,355.00
       Less amount refunded to debtor                            $233.35

NET RECEIPTS:                                                                                   $29,121.65


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,500.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,278.36
    Other                                                                    $12.50
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,790.86

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ADT Security                     Unsecured         251.94           NA              NA            0.00        0.00
CAPITAL ONE AUTO FINANCE         Secured       19,475.00     20,803.78        20,793.00     20,793.00    2,727.30
CAPITAL ONE AUTO FINANCE         Unsecured      1,318.00            NA            10.78           1.08        0.00
CAVALRY SPV I                    Unsecured         539.05        820.55          820.55          82.06        0.00
CERASTES LLC                     Unsecured         908.00        908.76          908.76          90.88        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         500.00        749.00          749.00          74.90        0.00
CMK INVESTMENTS INC              Unsecured            NA         332.00          332.00          33.20        0.00
CMK INVESTMENTS INC              Unsecured           1.00           NA              NA            0.00        0.00
CREDIT MANAGEMENT LP             Unsecured         356.00           NA              NA            0.00        0.00
Dr Patricia Boatwright, MD       Unsecured         199.00           NA              NA            0.00        0.00
FEDERAL LOAN SERVICES            Unsecured      2,250.00            NA              NA            0.00        0.00
FEDERAL LOAN SERVICES            Unsecured      2,743.00            NA              NA            0.00        0.00
FEDERAL LOAN SERVICES            Unsecured      2,750.00            NA              NA            0.00        0.00
FEDERAL LOAN SERVICES            Unsecured      2,750.00            NA              NA            0.00        0.00
FEDERAL LOAN SERVICES            Unsecured      2,750.00            NA              NA            0.00        0.00
FEDERAL LOAN SERVICES            Unsecured      3,493.00            NA              NA            0.00        0.00
FEDERAL LOAN SERVICES            Unsecured      5,486.00            NA              NA            0.00        0.00
FEDERAL LOAN SERVICES            Unsecured      5,500.00            NA              NA            0.00        0.00
FEDERAL LOAN SERVICES            Unsecured      6,394.00            NA              NA            0.00        0.00
FEDERAL LOAN SERVICES            Unsecured      7,000.00            NA              NA            0.00        0.00
GECRB/JCP                        Unsecured           1.00           NA              NA            0.00        0.00
ILLINOIS COLLECTION SVC          Unsecured      1,250.00            NA              NA            0.00        0.00
illinois eye institute           Unsecured          40.00           NA              NA            0.00        0.00
illinois eye institute           Unsecured           1.00           NA              NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         716.00          0.00            0.00           0.00        0.00
LOAN EXPRESS CO                  Unsecured         950.00           NA              NA            0.00        0.00
LVNV FUNDING                     Unsecured         838.71        838.71          838.71          83.87        0.00
MARQUETTE BANK                   Unsecured    112,538.58            NA              NA            0.00        0.00
MARQUETTE BANK                   Secured       39,666.67    155,032.60       155,289.03           0.00        0.00
MARQUETTE BANK                   Secured              NA         256.43            0.00           0.00        0.00
Palmer & Zavala, S.C.            Unsecured         174.00           NA              NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-22068               Doc 57     Filed 10/09/18 Entered 10/09/18 09:58:55                   Desc Main
                                           Document Page 3 of 4



Scheduled Creditors:
Creditor                                            Claim         Claim         Claim        Principal       Int.
Name                                     Class    Scheduled      Asserted      Allowed         Paid          Paid
Partners in Women's Health            Unsecured         425.26           NA           NA             0.00        0.00
Plain Green Loans                     Unsecured           1.00           NA           NA             0.00        0.00
PRA RECEIVABLES MGMT                  Unsecured            NA         716.15       716.15           71.61        0.00
PRA RECEIVABLES MGMT                  Unsecured         435.00        435.20       435.20           43.52        0.00
PRA RECEIVABLES MGMT                  Unsecured         539.00        539.05       539.05           53.91        0.00
PRA RECEIVABLES MGMT                  Unsecured      1,154.00       1,154.30     1,154.30         115.43         0.00
PREMIER BANK CARD                     Unsecured         439.00        439.97       439.97           44.00        0.00
PREMIER BANK CARD                     Unsecured         470.00        470.28       470.28           47.03        0.00
QUANTUM3 GROUP LLC                    Unsecured         690.00        690.02       690.02           69.00        0.00
U.S. Bankruptcy Court                 Unsecured          39.00           NA           NA             0.00        0.00
US DEPT OF ED FEDLOAN                 Unsecured      7,277.00     51,333.48     51,333.48            0.00        0.00


Summary of Disbursements to Creditors:
                                                                   Claim           Principal                Interest
                                                                 Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $155,289.03              $0.00                  $0.00
      Mortgage Arrearage                                          $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                                $20,793.00         $20,793.00              $2,727.30
      All Other Secured                                           $0.00              $0.00                  $0.00
TOTAL SECURED:                                              $176,082.03         $20,793.00              $2,727.30

Priority Unsecured Payments:
       Domestic Support Arrearage                                  $0.00                 $0.00               $0.00
       Domestic Support Ongoing                                    $0.00                 $0.00               $0.00
       All Other Priority                                          $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                                    $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                                  $59,438.25             $810.49                  $0.00


Disbursements:

         Expenses of Administration                                $4,790.86
         Disbursements to Creditors                               $24,330.79

TOTAL DISBURSEMENTS :                                                                              $29,121.65




UST Form 101-13-FR-S (09/01/2009)
  Case 13-22068         Doc 57      Filed 10/09/18 Entered 10/09/18 09:58:55                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/09/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
